Citation Nr: 1142235	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  06-17 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected residuals of a laceration to the middle, ring and small finger of the right hand.

2.  Entitlement to service connection for a left hand disability, claimed as secondary to service-connected residuals of a laceration to the middle, ring and small finger of the right hand.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to December 1968.  The Veteran was awarded the Combat Infantryman's Badge (CIB), among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Notice of the rating decision was mailed to the Veteran in March 2005 from the Portland, Oregon RO.

The Veteran testified at a Travel Board Hearing in support of his claim in September 2009, before the undersigned Veterans Law Judge.

Although the appeal also originally included the issue of service connection for a right thumb disability, this benefit was granted by rating decision in April 2008 and is therefore no longer in appellate status.

The issue of entitlement to service connection for a left hand disability, claimed as secondary to service-connected residuals of a laceration to the middle, ring and small finger of the right hand, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a written statement dated September 18, 2009, the Veteran's representative noted that the Veteran had decided to withdraw his appeal of a claim of entitlement to a rating in excess of 20 percent for service-connected residuals of a laceration to the middle, ring and small finger of the right hand.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to a rating in excess of 20 percent for service-connected residuals of a laceration to the middle, ring and small finger of the right hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim

In a February 2005 rating decision, the RO confirmed and continued a 20 percent disability rating for service-connected residuals of a laceration to the middle, ring and small finger of the right hand.  The Veteran submitted a timely notice of disagreement concerning the rating of his service-connected right hand and perfected an appeal of this issue with the submission of a timely substantive appeal.  In a written statement dated September 18, 2009, the Veteran's representative noted that the Veteran had decided to withdraw his appeal of a claim of entitlement to a rating in excess of 20 percent for service-connected residuals of a laceration to the middle, ring and small finger of the right hand.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Here, the Veteran has withdrawn the appeal of the claim of entitlement to a rating in excess of 20 percent for residuals of a laceration to the middle, ring and small finger of the right hand, and there remain no allegations of errors of fact or law for appellate consideration as to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a rating in excess of 20 percent for service-connected residuals of a laceration to the middle, ring and small finger of the right hand is dismissed.


REMAND

In regards to the remaining issue of entitlement to service connection for a left hand disability, claimed as secondary to service-connected residuals of a laceration to the middle, ring and small finger of the right hand, the record indicates that the Veteran has applied for Social Security Administration (SSA) disability benefits.  Specifically, in August 2008 the VA RO in Portland, Oregon, received a letter from the SSA indicating that the Veteran had applied for disability benefits and asked for a copy of the Veteran's medical records.  A notation on the bottom of the letter from SSA states, "___This request is being returned.  We do not have the information requested."  It is assumed that this notation is part of the original letter which SSA sent to the VA RO and if the VA RO did not have any medical records they would have indicated thus by checking the box next to the notation and returning the letter to SSA.  VA Form 5572, dated November 2008, shows that the RO sent the SSA the Veteran's rating decisions and medical records, pursuant to their August 2008 request.  However, it does not appear that there is any evidence of VA making an attempt to determine if the Veteran was awarded Social Security benefits and if so, the nature of the award.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992). 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration (SSA) and determine if the Veteran is receiving disability benefits.  If he is, obtain the decision awarding benefits and any and all medical evidence supporting the decision.  All efforts to obtain these records must be documented for the record.  If the Veteran is not in receipt of disability benefits or no records are available, it must be so stated, in writing, for the record.

2.  Then, readjudicate the Veteran's claim to include consideration of additional evidence, if any, submitted or secured after certification of the case to the Board.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and allowed an appropriate time for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


